Citation Nr: 0313485	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  90-52 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date, prior to March 7, 1997, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

2.  Entitlement to service connection for sclerosis, claimed 
as secondary to the service-connected arthritis of the right 
hip with a total hip replacement and/or bilateral 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	Calvin B. Bennett, III, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979 and from July 1981 to March 1982. 

In a June 1989 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in pertinent part, denied a claim of entitlement to 
a total disability rating for compensation purposes based on 
individual unemployability (TDIU).

In August 1989, the veteran provided oral testimony before a 
hearing officer at a hearing held at the RO, a transcript of 
which have been associated with the claims file.

In October 1990, the Board, in pertinent part, denied the 
claim for a TDIU.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In June 1992, the CAVC, in 
pertinent part, vacated and remanded the claim for a TDIU.

In December 1992, January 1995, July 1996 and February 1997, 
the Board remanded the claim for a TDIU for further 
development and adjudicative action.

In July 1998, the Board again denied the claim for a TDIU.

The veteran appealed to the CAVC.  In March 2000, the 
Secretary of Veterans Affairs and the veteran's 
representative filed a joint motion for remand and to stay 
further proceedings. 

In April 2000, the CAVC issued an Order granting that motion 
and vacating the July 1998 decision.




In September 2000, the Board remanded the claim for a TDIU 
for further development and adjudicative action.

In a February 2003 rating decision, the RO granted the claim 
for a TDIU and assigned an effective date of March 7, 1997, 
for the grant of benefits.

In May 2003, the case was returned to the Board.

In a January 2001 letter to the RO, the representative 
indicated that there was potential shortening of the right 
leg.  Shortening of a lower extremity is a separate 
disability from the veteran's service-connected disabilities.  
38 C.F.R. § 4.71a, Diagnostic Code 5275 (2002).  Therefore, 
the issue of service connection for shortening of the right 
lower extremity has been raised.

In a February 2002 letter to the Board, the representative 
noted that the veteran had lumbar scoliosis that was 
secondary to the service-connected right hip and knee 
disabilities.  Accordingly, the issue of service connection 
for lumbar scoliosis as secondary to the service-connected 
arthritis of the right hip with a total hip replacement 
and/or bilateral chondromalacia patella has been raised.  
Additionally, the representative reported that the veteran's 
leg length discrepancy was associated with the service-
connected right hip and knee disabilities.

As these service connection issues have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for clarification, initial 
consideration and appropriate adjudicative action if/as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995). 

The issue of entitlement to service connection for sclerosis, 
claimed as secondary to the service-connected arthritis of 
the right hip with a total hip replacement and/or bilateral 
chondromalacia patella is addressed in the remand portion of 
this decision.


FINDING OF FACT

Neither the veteran nor his representative have filed a 
notice of disagreement in response to the February 2003 
rating decision wherein the RO granted entitlement to a TDIU 
effective date March 7, 1997.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to 
an effective date, prior to March 7, 1997, for the grant of a 
TDIU.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  38 C.F.R. § 20.201.  A 
claimant or his or her representative must file a notice of 
disagreement with a determination by an agency of original 
jurisdiction within one year from the date that the agency 
mails notice of that determination.  38 C.F.R. § 20.302.

In the absence of a properly perfected appeal, the Board is 
without jurisdiction to determine the merits of the case.  
See Roy v. Brown, 5 Vet. App. 554 (1993).

As noted above, in the February 2003 rating decision, the RO 
granted the claim for a TDIU and assigned an effective date 
of March 7, 1997, for the grant of benefits.  

This was a complete grant of benefits sought on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a March 2003 letter, the RO notified the veteran of the 
determination in the February 2003 rating decision.

The RO prepared a supplemental statement of the case in 
February 2003 on the issue of entitlement to an effective 
date, prior to March 7, 1997, for the grant of a TDIU, which 
was mailed to the veteran in March 2003. 

Although the representative indicated in the February 2002 
letter to the Board that the veteran was entitled to a TDIU 
from December 1988, neither the veteran nor the 
representative have expressed disagreement with the February 
2003 rating decision assigning an effective date of March 7, 
1997, for the grant of a TDIU.  

If the veteran disagrees with the evaluation or the effective 
date assigned, he must submit a notice of disagreement to the 
RO.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the absence of a notice of disagreement on the issue of an 
effective date, prior to March 7, 1997, for the grant of a 
TDIU, the Board will not exercise jurisdiction over that 
issue.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.302.


ORDER

The issue of entitlement to an effective date, prior to March 
7, 1997, for the grant of a TDIU is dismissed.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a September 2001 rating decision, the RO denied service 
connection for lumbar intervertebral degenerative disc 
disease and sclerosis as secondary to the service-connected 
arthritis of the right hip with a total hip replacement 
and/or bilateral chondromalacia patella.

In May 2002, the representative filed a notice of 
disagreement on the denial of service connection for lumbar 
intervertebral degenerative disc disease and sclerosis.

As noted above, in the February 2003 rating decision, the RO 
granted service connection for degenerative disc disease of 
the lumbar spine.  However, the RO did not readjudicate the 
issue of service connection for sclerosis, nor did they issue 
a statement of the case on that matter.

Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should issue a statement of 
the case on the issue of service 
connection for sclerosis as secondary to 
the service-connected arthritis of the 
right hip with a total hip replacement 
and/or bilateral chondromalacia patella.  
The veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



